DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Receipt is acknowledged of Amendments, Remarks and Terminal Disclaimer filed on 06/24/21, Terminal Disclaimer filed on 07/20/21 and the supplemental Amendment filed on 07/21/21. Claims 1, 3, 10, 13-17 have been amended and no claims have been canceled or added. Accordingly, claims 1-17 remain pending and under examination on the merits. 

Terminal Disclaimer
The terminal disclaimers filed on 06/24/21 and 7/20/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of listed Patents have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed over the prior art because the prior art does not reasonably teach or suggest the claimed microcapsule formulations comprising a plurality of microcapsules and a carrier, each microcapsule having a semi-permeable shell made of polymer and wherein the microcapsules comprise a buffered solution comprising an additive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-17 are allowed. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                    /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616